Hon.RaymondE.Magee              OpSnion Ro. V-1063
County Attorney
Galveston County                Rex 'Compensationof Chief
Galveston, Texas                    Probatim Officer in
                                    Galveston County and
Bear sir:                           related questions.
         You have requested our opinion on the follov-
ing questions:
         1. Is the compensationof the Chief
    Probation Officer.in Galveston County gov-
    erned by the provisions of SenaterBill92,
    Acts 51st Leg., R.S. 1949, ch.320, p.601.
         2. Is the Chief Probation'.Officerof          :-
    Galveston Count included in the Rrovisions
    of subdivisionsb) of Section.62~of,Article
    YVI of the Constitutionof.Texasproviding
    for a 'Retirement,Msability and Death ~Com-
    pensation Fund for the appointive officers
    and employees of the county.'
            Senate Bill 92, Acts 5%   Leg,, R-S. 1949, ch.
320, p.601, provides in part:
            *The CommissionersCourt in eatihcounty
    of this State is hereby authorieed,,vrben
                                            in
    their judgment the financial condition of the
    county and the needsof the officer justify
    the increase, to enter an order.increasing
    the compensationof the precinct, couuty and
    distriot officers, or either of them, in an
    additional amouut not to exceed twenty-five
    (25s) per cent of the sum allowed under the
    law for the fiscal year of 1948:whether paid
    on fee or salary basis; provided, however;
    the members of the Commissioners Court may
    not raise the salaries of any of such Com-
    missioners Court under the terms of this Act
    without raising the salary of the remaining
    county officials in like proportion." (Em-
    phasis added throughout)
502
      Hon. Raymond E. Magee, page 2   (V-UX3)


                Under the provisicus of Senate Bill 92 the Corn-
      missioners'Court would only be alloved to raise the con+
      pensation of its county officers in an amount not to
      exceed twenty-fiveper cent of the sum alloved under the
      laws for the fiscal year of 1948. It vas held, hovever,
      in Attorney ffeneral'sOpinion Ro. V$l5 that the compen-
      sation of a juvenile officer or probation officer in
      counties of 190,000 inhabitants-orless is governedby
      the provisionsof House Bill 54, Acts 51st leg., R.S.
      1949, ch.538, p.655, which provides in part:
                .a
                 The ConmissionersCourts of all couu-
           ties in which Juvenile Officers or Probation
           Officers, or their assistants,are employed
           under existing laws of this State, shall
           fix the salariesto be paid such Juvenile
           Officersor Probation Officers and their-.as-
           sistants,and provide for their expenses,
         -.vithoutlimitation.P??ovided;,ttit-$n  COM-
           ties where there is a Juvenile Board, said
          .Board shall recommend the~salaxg to.be paid
           to such Juvenile Officer or Probation Officer'
           and their aSSista&s, which salary shall be
           approved by the ConmissionersCourt; and pro-
           vided, furtheri'thatno Juvenile.,.~fficeror
           ProbationOfficer, or their assistants; shall
           be paid a salary less than that nov provided
           by existing laws. The Comissiouers Court
           is authorizedin its discretion to furnish
           such Juvenile Officers or Probatiou.OffiOers
           an aut~obile and provide an allovance for'
           the expense of operating the same. The pro-
           visions of this Act shall not apply to those
           countieswhose population exceeds one bun-
           dved and ninety thousand (190,000)accord+
           to the last or any future Federal Census.
                Since Galveston county has a population of 81,-
      173 inhabitantsaccording to the last preceding Federal
      Census, the compensationof the Chief Probation Officer
      of ffalvestonCounty is governed by the provisions of
      House Bill 54. Under the terms of House Bill 54 the
      Commissioners*Court is not limited as to thelilaximipn
      amouut of ooupensationto be paid such officer. There-
      fore, itis. our opinion that the Connaissiouers'Court
      in fixing the compensationof the Chief Probation Offi-
      cer of Galveston County is not limited to the tventy-
      five per cent increase authorized'uuderSenate Bill 92
      of the 51st Legislature,but it may fix the sala of
      the Chief ProbationOfficer "without limitation, for
Ron. Raymond E. k&gee, page 3. (v-1063)


Senate Bill 92 has no application't&the salary to be
paid to~the Chief Probation Officerof Galveston Coun-
ty.
          Your second question is determined by subdivi-
sion (b) of Sectian 62 of Article XVI of the Constita-
tion of Texas which provides:
           "(b) Each couuty shall have the right
      to provide for and administer a~Retirement,
      Msability and Death CompensationFund for
      the atiointive officers and employees fi
      county; provided same is authoriaed by
      jority vote of the qualified voters of %zz-
      county and after such election has been ad-
      vertised by being published in at least one
      nevfqaper of general circulatiCmin said coun-
      ty once each veek for four consecutive weeks;
      provided that the amount contributedby the
      aounty to such Fund shall equal the amount
      paid for the same purpose for the income of
      each such person, and shall not exceed atany
      time five per centum (56) of the ecmpensa-
      ticg paid to each such person by the county,
      and shall in no cne year exceed‘thestm'of
      One Rundred and RightyJDollars(4180) for any
      such person.
           =All.fundsprovided for the'compensation
      'of'eachsuoh person, or by the ooijjlty,
                                             for
      such Retirement,Disability and Death.Compen-
      sation Fund, as are received by the county,
      shall be invested in bonds-of the United
      States, the State of-Texas, or counties or
      cities of this State, or in bonds-issuedby
      any agency of the United States~Government,
      the payment of the principal of and interest
      on vhlcb is guaranteed by the.UnitedStates,
      provided that a sufficientamour& of said
      funds shall be kept on hand to meet the im-
      mediate payment of the amount likely to be-
      come due each year out of said Fuud, such
      amount of funds to be kept on hand to be de-
      termined by the agency vhich may be provided
      by law to administer said Fund; and.provided
      that the recipients of benefits from said Fund
      shall not be eligible for any other pension
      retirement funds or direct aid from the State
      of Texas, unless the Fund, the creation of
Ron. Raymond E. Nagee, page 4   (v-1063)


     vhich is provided for herein,,contributedby
     the county, is released to'the State of Texas
     as a conditionto receiving such other pen-
     sion aid."
          "Public Office" is defined-inCcnmui6sioners
Court of Limestone County v. Garrett, 236 S,W. 970, 972
‘(Convn.App.1922)
               as follows:
          "'Public office is the right, .authority,
     and duty created and conferredby law by which,
     for a given period either fixed by law or en-
     during at the pleasure of the creating power,
     an individualis invested with some.portionof
     the sovereign functions of the government to
     be exercisedby him for the benefit of the pub-
     lic. ~The correctness of this definitionis no-
     where questioned,.sofar as we know, and it is
     useless to add supportingauthorities.~.Kim-
     brough v. Rarnett, 92 Tex. 310, 55 S.W. 122.'
          In Attorney General Opinion lVo.~O-lOq3,dated
July 31, 1939, It vas held that a county juvenile or pro-
bation officer Is a civi-1officer of emolument.withinthe
meaning of Section 40 of Article XVI of the Constitution
of 'Texas~.
          which prohibitsa 'person-from holding more than
one civii‘officeof emolumene at the same time.
          Since the Chief Probation Officer is a~county
officer appointed in accordancewith the provisions of
Article 5142, it is our opinion that the Chief Probation
Officer of Galveston County is en appointive officer of
the county within the meaning of subdivision (b) of Sec-
tion 62 of Article XPI of the Constitutionof Texas. Re
Is therefore eligible to participatein the;"Retlrement,
Disability,and Death Compensation~Fund*provided for
,therei.n.
                      S-Y
          The compensationof a juvenile.orproba-
    tion officer in Galveston County is~governed
    by the provisions of Rouse Bill 54, Acts 51st
    .m*, R.S. 1949, ch.338, p.653; and.the~Com-
    missioners*Court in fixing the compensation
     of such officer is not limitedss'to max%mum
    by the provisions of Senate Bill 92, Acts 51st
    Leg.9 B.S. 1949, ch.320, p.601; A:G.~Opinion
    Ho. v-915. A county      juvenile or pobatlon
c   -




        Hon. Raynmd E. Magee, page !j (V-1%3)


             officer, being an appointivecounty officer,
             is eligible to the benefits of'the~‘Retire-
             ment, Msabllity and Death Corn nsation Fund,"
             provided for in subdlvisinn
                                     ---
                                           fb
                                           --.’
                                                p"of
                                                  --.
                                                      Sectlcm
             62 of Artiole XVI of the Constitutionof Tex-
             as. Commissioners1Cow3L 0~  -m LIIPLBL)~OP~
                                             .liA-A--- UOU-
                                                          n---
             ty v. Garrett 236 S W 970 (Cam.App.19223;
                                  l   .*

             &.G. Opini~ 60. O-100$
        APPROVED?                           Yours very truly,
        J. C. Davis, Jr.                      PRICE lxHIEL
        county Affairs Division             Attorney General
        Joe Greenhill
        First.Assistant
        PFice Daniel
        Attorney General
        JR:bh:m